Citation Nr: 0324439	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III,  Counsel


INTRODUCTION

The veteran had over 24 years active duty service ending with 
his retirement in August 1998. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the July 2000 rating decision, the issues that were denied 
included service connection for a cardiovascular and 
neuropathy.  The veteran disagreed with both of the 
aforementioned issues.  However, his substantive appeal was 
limited to the issue of service connection for cardiovascular 
disability.  A Board videoconference hearing was conducted in 
June 2002.  


REMAND

In August 2002, the Board took action to further develop 
evidence in the veteran's claim.  At that time, copies of the 
veteran's post-service medical records were requested, along 
with a VA medical examination.  The requested medical records 
have been associated with the claims folder.  The requested 
VA medical examination report is not shown and it is not 
certain whether one was performed.  

The Board's development actions were performed pursuant to 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)) which gave the Board the 
authority of to accomplish additional development of the 
evidence in cases on appeal without the need to remand the 
case to the RO.  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it now 
appears that when additional development of the evidence is 
necessary, the proper course of action is to remand the 
matter to the RO.  

The Federal Circuit's holding also appears to require that 
all notices under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and implementing regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002) be accomplished 
by the RO.  Reference to the VCAA has been made by the RO.  
However, it is not clear from the record that the veteran has 
been afforded adequate notice of the provisions of the VCAA.  
Therefore, it appears that proper notice must be furnished by 
the RO.

Additionally, although the Board directed that the veteran be 
afforded a VA examination, the record does not show that an 
examination was conducted or that the veteran otherwise 
canceled or failed to report.  RO action in this regard is 
therefore necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should determine whether a VA 
cardiovascular examination was performed 
in conjunction with the August 2002 
development requested by the Board.  If a 
cardiovascular examination was in fact 
conducted, the RO should obtain the 
examination report and associate the 
report with the claims folder.  

3.  If a VA cardiovascular examination 
was not performed, a cardiovascular 
examination should be performed to 
ascertain the nature and etiology of any 
current cardiovascular disorder(s), to 
include hypertension and any disability 
manifested by a heart murmur.  The claims 
folder must be made available to the 
examiner for review in connection with 
the requested examination.  Any 
appropriate tests and studies should be 
performed.  As to any cardiovascular 
disorder(s) shown, the examiner is 
requested to offer an opinion indicating 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disorder(s) shown manifested 
during the veteran's period of active 
service ending in August 1998 or within 
the one year period following his 
discharge from service.  The examiner is 
requested to specifically report whether 
the veteran has hypertension and whether 
the finding of a murmur shown on an 
examination in March 1998 was indicative 
of a cardiovascular disorder.  

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
issue remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



